Citation Nr: 1043298	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-34 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in July 2009 
when it was remanded for additional development.  It has now been 
returned to the Board for further review.  

The issues of entitlement to service connection for hearing loss 
and tinnitus were also before the Board in July 2009 and were 
remanded for additional development.  Service connection for both 
of these claims has since been granted.  This is considered a 
complete grant of the benefits sought on appeal, and these issues 
are no longer before the Board. 

The issue of entitlement to service connection for migraine 
headaches was included in the Veteran's May 2006 notice of 
disagreement.  The Veteran withdrew his claim in August 2007. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence confirms that the Veteran has a current low back 
disability.  

2.  The Veteran's service treatment records are not available, 
but he has provided credible testimony as to back injuries in 
service.  

3.  The post service medical records confirm that the Veteran had 
a herniated disc at an undisclosed level approximately three 
years after discharge; this evidence supports the Veteran's 
testimony and statements regarding continuity of symptomatology 
between the back injuries in service and the initial medical 
confirmation of a post service back disability. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a 
low back disability was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed to 
result in any prejudice to the veteran. 

The Veteran contends that he developed a low back disability as a 
result of automobile accidents during service.  He states that he 
had surgery and other treatment for this disability within a few 
years of discharge from service, and that he continues to have a 
back disability.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table), 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran's service treatment records are 
unavailable and presumed to have been destroyed in the accidental 
fire at the National Personnel Records Center.  A search for 
morning reports from the Surgeon General's Office was not 
productive. 

When service treatment records are destroyed, the Board has a 
heightened obligation to provide explanations of reasons or bases 
for its findings and to consider the benefit-of-the-doubt rule 
under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 
570 (1996).  

At the August 2007 hearing, the Veteran testified that he was 
involved in two automobile accidents during service.  In the 
first accident, he states he struck a deer near Aberdeen, 
Maryland.  He then hit his head against the windshield, after 
which he received medical treatment.  On the second occasion, a 
large truck hit the jeep the Veteran was driving.  The Veteran 
reports that he began to experience low back pain after these 
accidents, and that this pain continued throughout service and 
after his discharge.  He says that he eventually underwent back 
surgery at Rhode Island Hospital in 1956.  

The post service medical records first show treatment for a back 
disability in June 1962.  These records are from Rhode Island 
Hospital, and indicate that the Veteran had been involved in an 
automobile accident earlier that month during which he was struck 
from behind by another car.  The report notes that this was the 
Veteran's first admission to that facility.  These records state 
that the Veteran had previously experienced back pain and left 
leg pain in 1957.  A myelography at that time showed a ruptured 
intervertebral disc.  He had experienced occasional mild symptoms 
since that time.  Additional June 1962 records show that the 
Veteran underwent surgery for herniated discs at the 4th and 5th 
lumbar.  

April 1964 records from Rhode Island Hospital show that the 
Veteran had been involved in another recent automobile accident 
and was again experiencing back pain.  These records refer to 
previous back surgery but do not state when that surgery 
occurred.  The Veteran underwent another surgery for a herniated 
disc at L5 to S1 later that same month.  

More recent medical records include private medical records dated 
May 2004.  These records include an impression of status post 
surgery for lumbar disc disease at three levels.  On a post-
remand examination, appellant reported ringing in his ears since 
an auto accident in 1954 during service.

Initially, the Board notes that the May 2004 medical records show 
that the Veteran has a current low back disability.  This meets 
the first requirement for service connection.  

The Veteran has provided testimony and written statements as to 
the injuries in service he believes resulted in his back 
disability.  He has further testified that he continued to 
experience low back pain after these accidents for the remainder 
of his active duty.  Back pain then continued after discharge 
until surgery was eventually required, which was performed at 
Rhode Island Hospital.  

The Board finds that the Veteran is competent to report that he 
was involved in automobile accidents in service and that he 
experienced back pain during service after these accidents.  The 
Board further finds that the Veteran's testimony is credible.  
There is no contradictory evidence.  The evidence that would be 
expected to either support or refute these assertions has been 
destroyed through no fault of the Veteran.  The Board finds that 
it is as likely as not that the accidents and back pain described 
by the Veteran occurred.  This provides the element of in-service 
incurrence or aggravation of a disease or injury needed for 
service connection.  

The final element that must be demonstrated is evidence of a 
relationship between active service and the current disability.  
This can be accomplished by medical opinion or by evidence 
showing continuity of symptomatology.  

In this instance, the Board finds that there is continuity of 
symptomatology between the back injuries in service and the 
current disability.  The Veteran has testified that he continued 
to have back pain after discharge from service.  The records from 
the Veteran's claimed 1956 surgery have not been obtained, and 
the 1962 records from Rhode Island Hospital state that this was 
the Veteran's first admission, but these same records show that 
the Veteran was seen for back pain in 1957, at which time he 
underwent a myelography that identified a herniated disc of the 
lumbar spine.  There was no mention of military service or an 
additional injury between discharge and 1962.  The reference to 
the 1957 treatment does not state which disc was herniated.  
However, this reference does support the Veteran's contentions 
that he experienced low back pain and received treatment during 
the period between discharge from service and the additional 1962 
injury.  While there are no records of a 1956 surgery, it could 
be that the Veteran either provided the incorrect date or the 
incorrect location of his surgery.  This is not fatal to his 
claim, as the reference to the 1957 treatment and myelography 
supports his contentions nearly as much as surgical records from 
1956 would support them.  The evidence both for and against 
continuity of symptomatology to show a relationship between 
service and the post service disability is at least in equipoise, 
and all reasonable doubt must be resolved in favor of the 
Veteran.  As there is evidence of a current disability, evidence 
incurrence of an injury in service, and evidence of a 
relationship between the injury in service and the current 
disability, service connection is warranted for a low back 
disorder.  


ORDER

Entitlement to service connection for a back disability is 
granted. 



____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


